 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of January 28,
2015, by and among AMERIS BANCORP, a corporation organized under the laws of
Georgia (the “Company”), and each purchaser identified on the signature pages
hereto (each, including its successors and assigns, a “Purchaser” and
collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act;

 

WHEREAS, each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of the Company’s common stock, $1.00 par value
per share (the “Common Stock”), set forth below such Purchaser’s name on the
signature page of this Agreement (which aggregate amount for all Purchasers
together shall be 5,320,000 shares of Common Stock (the “Common Stock” or the
“Common Shares”);

 

WHEREAS, the Company has engaged Sandler O’Neill & Partners, L.P. as its
placement agent (the “Placement Agent”) for the offering of the Common Shares;
and

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Common Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws;

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement the following terms shall have the
meanings indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

 

 

 

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

 

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

“Bank” has the meaning set forth in Section 3.1(a).

 

“BHCA” has the meaning set forth in Section 3.1(b).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“CIBCA” has the meaning set forth in Section 3.2(q).

 

“Closing” has the meaning set forth in Section 2.1(c)(i).

 

“Closing Date” means January 28, 2015, or such other date as the parties may
agree.

 

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Shares” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company Counsel” means Rogers & Hardin LLP.

 

“Company Reports” has the meaning set forth in Section 3.1(jj).

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Disqualification Event” has the meaning set forth in Section 3.1(tt)(i).

 

2

 

 

“DTC” means The Depository Trust Company.

 

“Environmental Laws” has the meaning set forth in Section 3.1(l).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.

 

“ERISA Affiliate”, as applied to the Company, means any Person under common
control with the Company, who together with the Company, is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Entity” means any of (i) an “employee benefit plan” within the meaning of
Section 3(3) of ERISA subject to Title I of ERISA, (ii) a “plan” within the
meaning of Section 4975(e)(1) of the Code and (iii) any Person whose assets are
deemed to be “plan assets” within the meaning of ERISA Section 3(42) and 29
C.F.R. § 2510.3-101 or otherwise under ERISA.

 

“Escrow Agent” has the meaning set forth in Section 2.1(b).

 

“Escrow Agreement” has the meaning set forth in Section 2.1(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“FRB” means the Board of Governors of the Federal Reserve System.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“GDBF” means the Georgia Department of Banking and Finance.

 

“Georgia Courts” has the meaning set forth in Section 6.8.

 

“Hazardous Materials” has the meaning set forth in Section 3.1(l).

 

“Indemnified Person” has the meaning set forth in Section 4.8(a).

 

“Intellectual Property” has the meaning set forth in Section 3.1(r).

 

“Issuer Covered Person” has the meaning set forth in Section 3.1(tt)(i).

 

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Losses” has the meaning set forth in Section 4.8(a).

 

3

 

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, the Registration Rights
Agreement or the Escrow Agreement, (ii) a material and adverse effect on the
results of operations, assets, properties, business or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) any
adverse impairment to the Company’s ability to perform in any material respect
on a timely basis its obligations under this Agreement, the Registration Rights
Agreement or the Escrow Agreement; provided, however, that in determining
whether a Material Adverse Effect has occurred, there shall be excluded any
effect to the extent resulting from the following: (A) changes, after the date
hereof, in GAAP or regulatory accounting principles generally applicable to
banks, savings associations or their holding companies; (B) changes, after the
date hereof, in applicable laws, rules and regulations or interpretations
thereof by any court, administrative agency or other governmental authority,
whether federal, state, local or foreign, or any applicable industry
self-regulatory organization; (C) actions or omissions of the Company expressly
required by the terms of this Agreement or taken with the prior written consent
of an affected Purchaser; (D) changes, after the date hereof, in general
economic, monetary or financial conditions; (E) changes in the market price or
trading volumes of the Common Stock (but not the underlying causes of such
changes); (F) changes in global or national political conditions, including the
outbreak or escalation of war or acts of terrorism; and (G) the public
disclosure of this Agreement or the transactions contemplated hereby, except,
with respect to the immediately preceding clauses (A), (B), (D) and (F), to the
extent that the effects of such changes have a disproportionate effect on the
Company and the Subsidiaries, taken as a whole, relative to other similarly
situated banks, savings associations or their holding companies generally.

 

“Material Contract” means any contract of the Company that was, or was required
to be, filed as an exhibit to the SEC Reports pursuant to Item 601 of Regulation
S-K.

 

“Money Laundering Laws” has the meaning set forth in Section 3.1(ii).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is making, or is
accruing an obligation to make, contributions or has made, or been obligated to
make, contributions within the preceding six (6) years.

 

“NASDAQ” means the NASDAQ Global Select Market.

 

“OFAC” has the meaning set forth in Section 3.1(hh).

 

“Outside Date” means February 13, 2015.

 

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Company or any of its
ERISA Affiliates or (ii) has at any time during the last six (6) years been
maintained for the employees of the Company or any current or former ERISA
Affiliate.

 

4

 

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization or governmental authority.

 

“Placement Agent” has the meaning set forth in the Recitals.

 

“Placement Agent Covered Person” has the meaning set forth in Section
3.1(tt)(ii).

 

“Potential Company Acquisitions” has the meaning set forth in Section 3.2(t).

 

“Press Release” has the meaning set forth in Section 4.6.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).

 

“Purchase Price” means $22.50 per Common Share.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Stock Certificates” has the meaning set forth in Section 2.1(b).

 

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Common Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.

 

5

 

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market or (ii) if the Common Stock is not listed
or quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by OTC Markets
Group Inc. (or any similar organization or agency succeeding to its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (i) and (ii) hereof, then Trading Day shall
mean a Business Day.

 

“Trading Market” means whichever of the NYSE, the NYSE MKT, the NASDAQ Global
Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

 

“Transaction Documents” means this Agreement, the Exhibits attached hereto, the
Registration Rights Agreement, the Escrow Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Computershare Investor Services, or any successor
transfer agent for the Company.

 

“Treasury” means the United States Department of the Treasury.

 

“U.S. Sanctions Laws” has the meaning set forth in Section 3.2(r).

 

ARTICLE 2
PURCHASE AND SALE

 

2.1         Closing.

 

(a)          Purchase of Common Shares. Subject to the terms and conditions set
forth in this Agreement, at the Closing the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, the number of Common Shares set forth below such Purchaser’s name
on the signature page of this Agreement at a per Common Share price equal to the
Purchase Price. Notwithstanding the foregoing, no Purchaser shall be obligated
to purchase, and the Company shall not be obligated to sell to any such
Purchaser, any Common Shares to the extent such purchase would result in such
Purchaser (together with such Purchaser’s affiliates (as such term is used in
the BHCA)) becoming, directly or indirectly, the owner for purposes of the BHCA
and the CIBCA of more than 9.9% of the number of shares of Common Stock issued
and outstanding.

 

(b)          Escrow. On or prior to 10:00 a.m. New York City time on the Closing
Date, (i) each Purchaser shall have deposited the Subscription Amount with
SunTrust Bank as Escrow Agent (the “Escrow Agent”), pursuant to that certain
Escrow Agreement (in the form attached hereto as Exhibit F) between the Company
and the Escrow Agent (as it may be amended or otherwise modified from time to
time, the “Escrow Agreement”), and (ii) the Company shall have issued
instructions to the Transfer Agent authorizing the issuance in certificated form
of the number of Common Shares specified on such Purchaser’s signature page
hereto (the “Stock Certificates”), or as otherwise set forth on the Stock
Certificate Questionnaire included as Exhibit B-2 hereto, concurrent with the
Escrow Agent’s release of the Subscription Amount to the Company pursuant to the
Escrow Agreement.

 

6

 

 

(c)        Closing Date.

 

(i)          The Closing of the purchase and sale of the Common Shares shall
take place at 10:00 a.m., New York City time, at the offices of Company Counsel,
on the Closing Date or remotely by facsimile transmission or other electronic
means or at such other time or location as the parties may mutually agree, but
not later than the Outside Date. The “Closing” means the release of funds and
issuance by the Company of Common Shares as contemplated hereby, all of which
shall be deemed to have happened concurrently.

 

(ii)         On the Closing Date, the Escrow Agent shall release the
Subscription Amount to the Company pursuant to the terms of the Escrow Agreement
and the Transfer Agent shall issue the Common Shares to each Purchaser as
provided in the instructions referred to in Section 2.1(b).

 

2.2         Closing Deliveries.

 

(a)          On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to each Purchaser (unless otherwise indicated) the
following (the “Company Deliverables”):

 

(i)          this Agreement, duly executed by the Company;

 

(ii)         Stock Certificates for the Common Shares subscribed for by such
Purchaser, which the Company shall cause the Transfer Agent to issue;

 

(iii)        a legal opinion of Company Counsel, dated as of the Closing Date
and in the form attached hereto as Exhibit C, executed by such counsel and
addressed to the Purchasers;

 

(iv)        the Registration Rights Agreement, duly executed by the Company
(which shall be delivered on the date hereof);

 

(v)         the Escrow Agreement duly executed by the Company and the Escrow
Agent (which shall be delivered on the date hereof);

 

(vi)        a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit D (the “Secretary’s Certificate”), dated as of the Closing
Date, (A) certifying the resolutions adopted by the Board of Directors of the
Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Common Shares, (B) certifying the current version of the
Articles of Incorporation, as amended, and bylaws, as amended, of the Company
and (C) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company; and

 

7

 

 

(vii)       the Compliance Certificate referred to in Section 5.l(f).

 

(b)          Each Purchaser shall deliver or cause to be delivered to the
Company or the Escrow Agent, as applicable, on or prior to the Closing Date, the
following (the “Purchaser Deliverables”):

 

(i)          this Agreement, duly executed by such Purchaser;

 

(ii)         the Registration Rights Agreement, duly executed by such Purchaser;

 

(iii)        a fully completed and duly executed Accredited Investor
Questionnaire, reasonably satisfactory to the Company, and the Stock Certificate
Questionnaire in the forms attached hereto as Exhibits B-1 and B-2,
respectively; and

 

(iv)        its Subscription Amount, in United States dollars and in immediately
available funds, in the amount indicated below such Purchaser’s name on the
applicable signature page hereto under the heading “Aggregate Purchase Price
(Subscription Amount)” by wire transfer to the Escrow Account in accordance with
the Escrow Agent’s written instructions.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and as of the Closing Date (except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date), to each of the Purchasers that:

 

(a)          Subsidiaries. The Company has no direct or indirect Subsidiaries
except as set forth on Exhibit 21.1 to the Company’s Annual Report on Form 10-K
for the year ended December 31, 2013, filed with the Commission on March 14,
2014, plus Coastal Bankshares Statutory Trust I and Coastal Bankshares Statutory
Trust II, which were each acquired subsequent to such filing date. The Company
owns, directly or indirectly, all of the capital stock or comparable equity
interests of each Subsidiary free and clear of any and all Liens, except as
specified in the SEC Reports, and all the issued and outstanding shares of
capital stock or comparable equity interests of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities. No equity security of any
Subsidiary is or may be required to be issued by reason of any option, warrant,
scrip, preemptive right, right to subscribe to, gross-up right, call or
commitment of any character whatsoever relating to, or security or right
convertible into, shares of any capital stock of such Subsidiary, and there are
no contracts, commitments, understandings or arrangements by which any
Subsidiary is bound to issue additional shares of its capital stock, or any
option, warrant or right to purchase or acquire any additional shares of its
capital stock. Except in respect of the Subsidiaries, the Company does not
beneficially own, directly or indirectly, more than 5% of any class of equity
securities or similar interests of any corporation, bank, business trust,
association or similar organization, and is not, directly or indirectly, a
partner in any partnership or party to any joint venture. The Company
beneficially owns all of the outstanding capital securities and has sole Control
of Ameris Bank, a Georgia state-chartered bank (the “Bank”).

 

8

 

 

(b)          Organization and Qualification. The Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective articles or certificate of incorporation, bylaws or other
organizational or charter documents. The Company and each of its Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not reasonably be expected to have a Material Adverse Effect. The
Company is duly registered as a bank holding company under the Bank Holding
Company Act of 1956, as amended (the “BHCA”). The Bank’s deposit accounts are
insured up to applicable limits by the FDIC, and all premiums and assessments
required to be paid in connection therewith have been paid when due (after
giving effect to any applicable extensions). The Bank holds the requisite
authority from the GDBF to do business as a state-chartered banking corporation
under the laws of the State of Georgia. The Company and each Subsidiary have
conducted their respective businesses in compliance with all applicable federal,
state and foreign laws, orders, judgments, decrees, rules, regulations and
applicable stock exchange requirements, including all laws and regulations
restricting activities of bank holding companies and banking organizations,
except for any noncompliance that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(c)          Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, to issue the Common Shares in accordance with the terms
hereof. The Company’s execution and delivery of each of the Transaction
Documents to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of the Company, and no further corporate action is
required by the Company, its Board of Directors or its shareholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. Except for Material
Contracts, there are no shareholders’ agreements, voting agreements or other
similar arrangements with respect to the Company’s capital stock to which the
Company is a party or, to the Company’s Knowledge, between or among any of the
Company’s shareholders.

 

9

 

 

(d)          No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby do not and
will not (i) conflict with or violate any provisions of the Company’s or any
Subsidiary’s articles or certificate of incorporation or bylaws or otherwise
result in a violation of the organizational documents of the Company or any
Subsidiary, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would result in a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any Material
Contract or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations and the
rules and regulations, assuming the correctness of the representations and
warranties made by the Purchasers herein, of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company is bound or
affected, except in the case of the immediately preceding clauses (ii) and
(iii), such as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(e)          Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the Common
Shares) other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) filings required by applicable state securities laws,
(iii) the filing of a Notice of Exempt Offering of Securities on Form D with the
Commission under Regulation D of the Securities Act, (iv) the filing of any
requisite notices or application(s) to the Principal Trading Market for the
issuance and sale of the Common Shares and the listing of the Common Shares for
trading or quotation, as the case may be, thereon in the time and manner
required thereby, (v) the filings required in accordance with Section 4.6 of
this Agreement and (vi) those that have been made or obtained prior to the date
of this Agreement (collectively, the “Required Approvals”).

 

(f)          Issuance of the Common Shares. The issuance of the Common Shares
has been duly authorized and, when issued and paid for in accordance with the
terms of the Transaction Documents, will be duly and validly issued, fully paid
and non-assessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, shall not subject the holders thereof to personal liability and
shall not be subject to preemptive or similar rights. Assuming the accuracy of
the representations and warranties of the Purchasers in this Agreement, the
Common Shares will be issued in compliance with all applicable federal and state
securities laws.

 

10

 

 

(g)          Capitalization. The authorized capital stock of the Company
consists of (i) 100,000,000 shares of Common Stock and (ii) 5,000,000 shares of
preferred stock. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) has been set forth in the SEC Reports (except that
the number of shares of Common Stock outstanding as of October 31, 2014 was
26,777,102, with the greater number reported in the Company’s Quarterly Report
on Form 10-Q for the quarter ended September 30, 2014 also including shares of
Common Stock held in treasury) and has changed since the date of such SEC
Reports only due to stock grants or other equity awards or stock option
exercises that do not, individually or in the aggregate, have a material effect
on the number of issued and outstanding shares of capital stock, options and
other securities. All of the outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid and non-assessable, have been
issued in compliance in all material respects with all applicable federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase any capital stock of the Company. Except as specified in the SEC
Reports: (i) no shares of the Company’s outstanding capital stock are subject to
preemptive rights or any other similar rights; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or a
Subsidiary, or contracts, commitments, understandings or arrangements by which
the Company or a Subsidiary is or may become bound to issue additional shares of
capital stock of the Company or a Subsidiary or options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any shares of capital stock of the Company or a Subsidiary, other than those
issued or granted pursuant to Material Contracts or equity or incentive plans or
arrangements described in the SEC Reports; (iii) there are no material
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or a Subsidiary or by which the Company or a Subsidiary is bound; (iv)
except for the Registration Rights Agreement, there are no agreements or
arrangements under which the Company or a Subsidiary is obligated to register
the sale of any of its securities under the Securities Act; (v) there are no
outstanding securities or instruments of the Company that contain any redemption
or similar provisions, and there are no contracts, commitments, understandings
or arrangements by which the Company or a Subsidiary is or may become bound to
redeem a security of the Company or a Subsidiary; (vi) neither the Company nor
any Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (vii) neither the Company nor
any Subsidiary has liabilities or obligations required to be disclosed in the
SEC Reports but not so disclosed in the SEC Reports, which, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
There are no securities or instruments of the Company containing anti-dilution
or similar provisions that will be triggered by the issuance of the Securities.

 

11

 

 

(h)          SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, since January 1, 2012
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”), on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective filing dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The SEC Reports, including the documents incorporated by
reference in each of them, each contained the information required to be
included in it. No executive officer of the Company has failed in any respect to
make the certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.

 

(i)          Financial Statements. The financial statements of the Company and
its Subsidiaries included in the SEC Reports comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its consolidated Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.

 

(j)          Tax Matters. The Company and each of its Subsidiaries have (i)
filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects and
(ii) paid all material taxes required to be paid by it and any other material
assessment, fine or penalty levied against it other than taxes (x) currently
payable without penalty or interest or (y) being contested in good faith by
appropriate proceedings. The Company has established on its most recent balance
sheet included within the SEC Reports reserves that are adequate for the payment
of all taxes not yet due and payable.

 

(k)          Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, (ii)
the Company has not incurred any material liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and (B)
liabilities not required to be reflected in the Company’s financial statements
pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its shareholders (other than the cash dividend declared on
December 16, 2014 and paid January 9, 2015 to shareholders of record on December
31, 2014) or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except as disclosed in Form 4
filings made with the Commission by the grantee of such securities, and (vi)
there has not been any material change or amendment to, or any waiver of any
material right by the Company under, any Material Contract under which the
Company or any of its Subsidiaries is bound or subject. Except for the
transactions contemplated by this Agreement, no event, liability or development
has occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made.

 

12

 

 

(l)          Environmental Matters. (i) Neither the Company nor any of its
Subsidiaries is in violation in any material respect of any federal, state,
local or foreign statute, law, rule, regulation, ordinance, code, policy or rule
of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (ii) the Company and
its Subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements in all material respects, (iii) there are no pending or, to the
Knowledge of the Company, threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its Subsidiaries and (iv) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental authority, against or affecting the Company or any of its
Subsidiaries relating to Hazardous Materials or any Environmental Laws.

 

(m)          Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the issuance of the Common Shares or (ii) is reasonably likely to
have a Material Adverse Effect, individually or in the aggregate, if there were
an unfavorable decision rendered with respect to such Action. There has not
been, and to the Company’s Knowledge there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or executive officer of the Company. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Exchange Act or the Securities Act.
There are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or governmental or regulatory body against the Company or
any executive officers or directors of the Company in their capacities as such,
which individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

13

 

 

(n)          Employment Matters. No labor dispute exists or, to the Company’s
Knowledge, is threatened with respect to any of the employees of the Company or
any Subsidiary which would reasonably be expected to have a Material Adverse
Effect. To the Company’s Knowledge, no executive officer is in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of a third party, and
to the Company’s Knowledge, the continued employment of each such executive
officer does not subject the Company or any Subsidiary to any liability with
respect to any of the foregoing matters. The Company and each of its
Subsidiaries is in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(o)          Compliance. Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware in writing of any court, arbitrator or governmental
body having jurisdiction over the Company or its properties or assets or (iii)
is in violation of, or in receipt of written notice that it is in violation of,
any statute, rule or regulation of any governmental authority applicable to the
Company or any of its Subsidiaries (including, without limitation, all
regulations and orders of, or agreements with, the FRB, the FDIC, the GDBF, the
Equal Credit Opportunity Act, the Fair Housing Act, the Community Reinvestment
Act, the Home Mortgage Disclosure Act and all other applicable fair lending laws
or other laws relating to discrimination, the Bank Secrecy Act, Title V of the
Gramm-Leach-Bliley Act and Title III of the USA PATRIOT Act, and all applicable
federal and state privacy laws and regulations) or which would have the effect
of revoking or limiting FDIC deposit insurance, except, in each case under the
immediately preceding clauses (i), (ii) and (iii), as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(p)          Regulatory Permits. The Company and each of its Subsidiaries
possess or have applied for all certificates, authorizations, consents and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as currently
conducted and as described in the SEC Reports, except where the failure to
possess such permits, individually or in the aggregate, would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and neither the Company nor any of its Subsidiaries has received any notice in
writing of Proceedings relating to the revocation or material adverse
modification of any such permit.

 

(q)          Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Company and its Subsidiaries.

 

14

 

 

(r)          Patents and Trademarks. The Company and its Subsidiaries own,
possess, license or can acquire on reasonable terms, or have other rights to use
all foreign and domestic patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, inventions, trade
secrets, technology, Internet domain names, know-how and other intellectual
property (collectively, the “Intellectual Property”) necessary for the conduct
of their respective businesses as now conducted, except where the failure to
own, possess, license or have such rights would not reasonably be expected to
have a Material Adverse Effect. Except as set forth in the SEC Reports or where
such violations or infringements would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, (i) there
are no rights of third parties to any such Intellectual Property, (ii) there is
no infringement by third parties of any such Intellectual Property, (iii) there
is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s and its Subsidiaries’
rights in or to any such Intellectual Property, (iv) there is no pending or, to
the Company’s Knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property and (v)
there is no pending or, to the Company’s Knowledge, threatened Proceeding by
others alleging that the Company or any Subsidiary infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of others.

 

(s)          Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses and locations
in which and where the Company and the Subsidiaries are engaged. Neither the
Company nor any of its Subsidiaries has received any notice of cancellation of
any such insurance, nor, to the Company’s Knowledge, will it or any Subsidiary
be unable to renew their respective existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

 

(t)          Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports and other than the grant of stock options or other equity awards
that are not individually or in the aggregate material in amount, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company, is presently a party to any transaction with the
Company or to a presently contemplated transaction with the Company (other than
for services as employees, officers or directors) that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

 

(u)          Internal Control Over Financial Reporting. The Company maintains
internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the Exchange Act) designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and such
internal control over financial reporting was effective as of the date of the
most recent SEC Report.

 

15

 

 

(v)         Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in
all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act) and such disclosure controls and procedures were effective as of
the date of the most recent SEC Report.

 

(w)          Certain Fees. No person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agent with respect to the offer
and sale of the Common Shares (which Placement Agent’s fees are being paid by
the Company and have been disclosed to the Purchasers). The Company shall
indemnify, pay and hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, attorneys’ fees and out-of-pocket
expenses) arising in connection with any such right, interest or claim.

 

(x)          Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires, no registration under the Securities Act is required for the
offer and sale of the Common Shares by the Company to the Purchasers under the
Transaction Documents. The issuance and sale of the Common Shares hereunder does
not contravene the rules and regulations of the Principal Trading Market.

 

(y)          Registration Rights. Other than each of the Purchasers under the
Registration Rights Agreement, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company other than those securities which are currently registered on an
effective registration statement on file with the Commission.

 

(z)          Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from any
Trading Market on which the Common Stock is listed or quoted to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading of
the Common Stock on the Principal Trading Market.

 

(aa)         Investment Company. Neither the Company nor any of its Subsidiaries
is required to be registered as, and immediately following the Closing will not
be required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and neither the Company nor any
Subsidiary sponsors any person that is such an investment company.

 

16

 

 

(bb)         Unlawful Payments. Neither the Company nor any of its Subsidiaries
has, nor to the Company’s Knowledge, have any directors, officers, employees,
agents or other Persons acting at the direction of or on behalf of the Company
or any of its Subsidiaries, in the course of such Person’s actions for, or on
behalf of, the Company or any of its Subsidiaries, (i) directly or indirectly,
used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to foreign or domestic political activity, (ii)
made any direct or indirect unlawful payments to any foreign or domestic
governmental officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or (iv) made any other
unlawful bribe, rebate, payoff, influence payment, kickback or other material
unlawful payment to any foreign or domestic government official or employee.

 

(cc)         Application of Takeover Protections; Rights Agreements. The Company
does not have in effect any shareholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company. The Company and its Board of Directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Articles of Incorporation, as amended, or other organizational documents or the
laws of Georgia or otherwise which is or could become applicable to any
Purchaser solely as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Common Shares and
any Purchaser’s ownership of the Common Shares.

 

(dd)         Disclosure. The Company confirms that neither it nor, to the
Company’s Knowledge, any of its officers or directors or any other Person acting
on its or their behalf, including the Placement Agent, has provided any
Purchaser or its respective agents or counsel with any information that it
believes constitutes or could reasonably be expected to constitute material,
non-public information, except insofar as (i) the existence, provisions and
terms of the Transaction Documents, (ii) the existence of ongoing negotiations
regarding potential bank and branch acquisitions by the Company, (iii) the
Company’s preliminary results of operations and related financial and
performance data for the quarter and year ended December 31, 2014 (which, when
finally audited by the Company’s independent auditor, will not, in the
aggregate, differ materially from such results of operations as provided to the
Purchasers and included in the Press Release issued pursuant to Section 4.6
hereof), and (iv) the proposed transactions hereunder, may, in each such case
under the immediately preceding clauses (i) through (iv), constitute such
information, all of which will be disclosed by the Company in the Press Release
as contemplated by Section 4.6 hereof. The Company understands and confirms that
each of the Purchasers will rely on the representations in this Section 3.1(dd)
in effecting transactions in securities of the Company. No event or circumstance
has occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed, except for the announcement of this Agreement and
related transactions or as may otherwise be disclosed on the Form 8-K filed
pursuant to Section 4.6.

 

17

 

 

(ee)         Off-Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company (or any Subsidiary) and an
unconsolidated or other off-balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed,
where such failure to disclose would reasonably be expected to have a Material
Adverse Effect.

 

(ff)         Acknowledgment Regarding Purchasers’ Purchase of Common Stock. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s-length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby. The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any of the Purchasers or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Purchasers’ purchase of the
Common Shares.

 

(gg)         Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Common Shares.

 

(hh)         OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the Treasury
(“OFAC”), and the Company will not knowingly use the proceeds of the sale of the
Common Shares towards any sales or operations in any country sanctioned by OFAC
or for the purpose of financing the activities of any Person currently subject
to any U.S. sanctions administered by OFAC.

 

(ii)          Money Laundering Laws. The operations of the Company and its
Subsidiaries are in compliance in all material respects with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”), and, to the Company’s Knowledge, no action, suit
or proceeding by or before any court or governmental agency, authority or body
or any arbitrator involving the Company or any Subsidiary with respect to the
Money Laundering Laws is pending or threatened.

 

(jj)          Reports, Registrations and Statements. Since January 1, 2012, the
Company and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the FRB, the GDBF and the FDIC and any other applicable federal or
state securities or banking authorities, except where the failure to file any
such report, registration or statement would not reasonably be expected to have
a Material Adverse Effect. All such reports and statements filed with any such
regulatory body or authority are collectively referred to herein as the “Company
Reports.” As of their respective dates, the Company Reports complied in all
material respects with all applicable rules and regulations promulgated by the
FRB, the GDBF and the FDIC and any other applicable foreign, federal or state
securities or banking authorities, as the case may be.

 

18

 

 

(kk)         Adequate Capitalization. As of December 31, 2014, the Bank meets or
exceeds the standards necessary to be considered “well capitalized” under the
FDIC’s regulatory framework for prompt corrective action.

 

(ll)           Agreements with Regulatory Agencies. Neither the Company nor any
Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any capital directive by, or
since January 1, 2012, has adopted any board resolutions at the request of, any
governmental entity that currently restricts in any material respect the conduct
of its business or in any material manner relates to its capital adequacy, its
liquidity and funding policies and practices, its ability to pay dividends, its
credit, risk management or compliance policies, its internal controls, its
management or its operations or business.

 

(mm)       No General Solicitation or General Advertising. Neither the Company
nor, to the Company’s Knowledge, any Person acting on its behalf has engaged or
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with any
offer or sale of the Common Shares.

 

(nn)         Risk Management Instruments. Except as would not reasonably be
expected to have a Material Adverse Effect, all material derivative instruments,
including, swaps, caps, floors and option agreements, whether entered into for
the Company’s own account, or for the account of one or more of the Company
Subsidiaries, were entered into (i) only in the ordinary course of business,
(ii) in compliance with all applicable laws, rules, regulations and regulatory
policies and (iii) with counterparties believed to be financially responsible at
the time. Each such material derivative instrument constitutes the valid and
legally binding obligation of the Company or one of the Subsidiaries,
enforceable in accordance with its terms. Neither the Company nor the
Subsidiaries, nor, to the Company’s Knowledge, any other party thereto, is in
breach of any such agreement or arrangement in any material respect.

 

(oo)         ERISA. The Company and each ERISA Affiliate is in compliance in all
material respects with all presently applicable provisions of ERISA; no
“reportable event” described in Section 4043 of ERISA (other than an event for
which the 30-day notice requirement has been waived by applicable regulation)
has occurred with respect to any Pension Plan for which the Company would have
any liability that would reasonably be expected to have a Material Adverse
Effect; the Company has not incurred and does not expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any Pension Plan or (ii) Sections 412 or 4971 of the Code that would reasonably
be expected to have a Material Adverse Effect; and each Pension Plan for which
the Company would have liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, to the Company’s Knowledge, whether by action or by failure to act,
that would cause the loss of such qualification.

 

19

 

 

(pp)        Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1) under the Securities Act.

 

(qq)        Registration Eligibility. The Company is eligible to register the
resale of the Common Shares by the Purchasers using Form S-3 promulgated under
the Securities Act.

 

(rr)         No Additional Agreements. Except with respect to closing mechanics,
the Company has no other agreements or understandings (including, without
limitation, side letters) with any Purchaser to purchase Common Shares on terms
that are different from those set forth herein.

 

(ss)         No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable regulation of the Commission or any Trading
Market on which any of the securities of the Company are listed or quoted.

 

(tt)         Bad Actor Disqualification.

 

(i)          None of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the transactions contemplated by this Agreement, any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities
(calculated on the basis of voting power), or any promoter (as that term is
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the Closing Date (each an “Issuer Covered Person”) is subject to any
of the “bad actor” disqualifications described in Rule 506(d)(1)(i) through
(viii) under the Securities Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e) and has furnished
to the Placement Agent and the Purchasers a copy of any disclosures provided
thereunder.

 

(ii)         The Company is not aware of any person (other than any Issuer
Covered Person or Placement Agent Covered Person) that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Common Stock. For the purposes of this
subsection, “Placement Agent Covered Person” shall mean Sandler O’Neill &
Partners, L.P., or any of its principals, general partners, managing directors
or other officers participating in the transactions contemplated by this
Agreement.

 

(iii)        The Company, upon becoming aware of the same, will notify the
Placement Agent and the Purchasers in writing, prior to the Closing Date, of (A)
any Disqualification Event relating to any Issuer Covered Person and (B) any
event that would, with the passage of time, become a Disqualification Event
relating to any Issuer Covered Person.

 

20

 

 

3.2         Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
Closing Date to the Company as follows:

 

(a)          Organization; Authority. If such Purchaser is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or other entity
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. If such Purchaser is an entity, the
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if such Purchaser is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Purchaser. If such Purchaser is an entity, each of this Agreement and the
Registration Rights Agreement has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

(b)          No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser (if such Purchaser is an entity), (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Purchaser is a party or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Purchaser, except in the case of the
immediately preceding clauses (ii) and (iii), for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Purchaser to perform its obligations hereunder.

 

(c)          Investment Intent. Such Purchaser is acquiring the Common Shares as
principal for its own account and not with a view to, or for distributing or
reselling such Common Shares or any part thereof in violation of the Securities
Act or any applicable state securities laws, provided, that by making the
representations herein, other than as set forth herein, such Purchaser does not
agree to hold any of the Common Shares for any minimum period of time and
reserves the right at all times to sell or otherwise dispose of all or any part
of such Common Shares pursuant to an effective registration statement under the
Securities Act or under an exemption from such registration and in compliance
with applicable federal and state securities laws. Such Purchaser is acquiring
the Common Shares hereunder in the ordinary course of its business. Such
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of any
of the Common Shares (or any securities which are derivatives thereof) to or
through any Person or entity.

 

21

 

 

(d)         Purchaser Status. At the time such Purchaser was offered the Common
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act. Such Purchaser has provided the
information in the Accredited Investor Questionnaire attached hereto as Exhibit
B-1.

 

(e)          Reliance. The Company and the Placement Agent (on behalf of its
clients) will be entitled to rely upon this Agreement and are irrevocably
authorized to produce this Agreement or a copy hereof to (i) any regulatory
authority having jurisdiction over the Company and its Affiliates and (ii) any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby, in each case, to the extent required
by any court or governmental authority to which the Company is subject, provided
that the Company, to the extent legally permitted, provides such Purchaser with
prior written notice of such disclosure.

 

(f)          General Solicitation. Such Purchaser (i) became aware of the
offering of the Common Shares and the Common Shares were offered to such
Purchaser, solely by direct contact between such Purchaser and the Company or
the Placement Agent, and not by any other means, including any form of “general
solicitation” or “general advertising” (as such terms are used in Regulation D
promulgated under the Securities Act and interpreted by the Commission), (ii)
reached its decision to invest in the Company independently from any other
Purchaser, (iii) has entered into no agreements with shareholders of the Company
or other subscribers for the purpose of controlling the Company or any of its
Subsidiaries and (iv) has entered into no agreements with shareholders of the
Company or other subscribers regarding voting or transferring such Purchaser’s
interest in the Company.

 

(g)          Direct Purchase. Such Purchaser is purchasing Common Shares
directly from the Company and not from the Placement Agent. The Placement Agent
has not made any representations, declarations or warranties to such Purchaser,
express or implied, regarding the Common Shares, the Company or the Company’s
offering of the Common Shares, and the Placement Agent did not offer to sell, or
solicit an offer to buy, any of the Common Shares that such Purchaser proposes
to acquire from the Company hereunder.

 

(h)          Experience of Purchaser. Such Purchaser understands that the
purchase of the Common Shares involves substantial risk. Such Purchaser has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Common Shares, whether by reason of such Purchaser’s own business and
financial expertise, the business and financial expertise of certain
professional advisors unaffiliated with the Company with whom such Purchaser has
consulted or such Purchaser’s preexisting business relationship with the Company
or any of its officers, directors or controlling persons. Such Purchaser has so
evaluated the merits and risks of such investment. Such Purchaser is capable of
protecting its own interests in connection with this investment and has
experience as an investor in securities of companies like the Company. Such
Purchaser is able to hold the Common Shares indefinitely if required, is able to
bear the economic risk of an investment in the Common Shares and, at the present
time, is able to afford a complete loss of such investment.

 

22

 

 

(i)          Access to Information. Such Purchaser is sufficiently aware of the
Company’s business affairs and financial condition to reach an informed and
knowledgeable decision to acquire the Common Shares. Such Purchaser acknowledges
that it has been afforded (i) the opportunity to ask such questions as it has
deemed necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Common Shares and the
merits and risks of investing in the Common Shares; (ii) access to information
about the Company and the Subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment; and (iv) the opportunity to ask
questions of management. Such Purchaser has received all information it deems
appropriate for assessing the risk of an investment in the Common Shares.
Neither such inquiries nor any other investigation conducted by or on behalf of
such Purchaser or its representatives or counsel shall modify, amend or affect
such Purchaser’s right to rely on the truth, accuracy and completeness of the
Company’s representations and warranties contained in the Transaction Documents.
Such Purchaser acknowledges that neither the Company nor the Placement Agent has
made any representation, express or implied, with respect to the accuracy,
completeness or adequacy of any available information, except, with respect to
the Company, as expressly set forth in the SEC Reports or to the extent such
information is addressed by the representations and warranties of the Company
contained in Section 3.1.

 

(j)          Brokers and Finders. Other than the Placement Agent with respect to
the Company (which fees are to be paid by the Company), to such Purchaser’s
knowledge, no Person will have, as a result of the transactions contemplated by
the Transaction Documents, any valid right, interest or claim against or upon
the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Purchaser.

 

(k)          Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Common Shares pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to such Purchaser in
connection with the purchase of the Common Shares constitutes legal, regulatory,
tax or investment advice. Such Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Common Shares. Such Purchaser
understands that the Placement Agent has acted solely as the agent of the
Company in this placement of the Common Stock and such Purchaser has not relied
on any statement, representation or warranty, including any business or legal
advice of the Placement Agent or any of its agents, counsel or Affiliates, in
making its investment decision hereunder, and confirms that none of such Persons
has made any representations or warranties to such Purchaser in connection with
the transactions contemplated by the Transaction Documents.

 

23

 

 

(l)          ERISA. If such Purchaser is, or is acting on behalf of, an ERISA
Entity, such Purchaser represents and warrants that on the date hereof (i) the
decision to invest assets of the ERISA Entity in the Common Shares was made by
fiduciaries independent of the Company or its Affiliates, which fiduciaries are
duly authorized to make such investment decisions and who have not relied on any
advice or recommendations of the Company or its affiliates, (ii) neither the
Company nor any of its agents, representatives or Affiliates have exercised any
discretionary authority or control with respect to the ERISA Entity’s investment
in the Common Shares, (iii) the purchase and holding of the Common Shares will
not constitute a nonexempt prohibited transaction under ERISA or Section 4975 of
the Code or a similar violation under any applicable similar laws and (iv) the
terms of the Transaction Documents comply with the instruments and applicable
laws governing such ERISA Entity.

 

(m)         Reliance on Exemptions. Such Purchaser understands that the Common
Shares are being offered and sold to such Purchaser in reliance on specific
exemptions from the registration requirements of U.S. federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of such Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of such Purchaser to acquire the Common Shares.

 

(n)          No Governmental Review. Such Purchaser understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Common Shares or the
fairness or suitability of the investment in the Common Shares, nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Shares. Such Purchaser understands that the Common Shares are not savings
accounts, deposits or other obligations of any bank and are not insured by the
FDIC, including the FDIC’s Deposit Insurance Fund, or any other governmental
agency.

 

(o)          Antitrust and Other Consents, Filings, Etc. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
governmental entity or authority or any other person or entity in respect of any
law or regulation, including the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations thereunder, is necessary or
required, and no lapse of a waiting period under law applicable to such
Purchaser is necessary or required, in each case in connection with the
execution, delivery or performance by such Purchaser of this Agreement or the
purchase of the Common Shares contemplated hereby, other than passivity or
anti-association commitments that may be required by the FRB.

 

(p)          Residency. Such Purchaser’s residence (if an individual) or office
in which its investment decision with respect to the Common Shares was made (if
an entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.

 

24

 

 

(q)          Regulatory Matters. Such Purchaser understands and acknowledges
that (i) the Company is a registered bank holding company under the BHCA and is
subject to regulation by the FRB and (ii) acquisitions of interests in bank
holding companies are subject to the BHCA and the Change in Bank Control Act
(the “CIBCA”) and may be reviewed by the FRB to determine the circumstances
under which such acquisitions of interests will result in such Purchaser
becoming subject to the BHCA or subject to the prior notice requirements of the
CIBCA. Assuming the accuracy of the representations and warranties of the
Company contained herein, such Purchaser represents that neither it nor its
Affiliates will, as a result of the transactions contemplated herein, be deemed
to (i) own or control 10% or more of any class of voting securities of the
Company or (ii) otherwise control the Company for purposes of the BHCA or CIBCA.
Such Purchaser is not participating and has not participated with any other
investor in the offering of the Common Shares in any joint activity or parallel
action towards a common goal between or among such investors of acquiring
control of the Company.

 

(r)          OFAC and Anti-Money Laundering. Such Purchaser understands,
acknowledges, represents and agrees that (i) such Purchaser is not the target of
any sanction, regulation or law promulgated by OFAC, the Financial Crimes
Enforcement Network or any other U.S. governmental entity (“U.S. Sanctions
Laws”); (ii) such Purchaser is not owned by, controlled by, under common control
with, or acting on behalf of any person that is the target of U.S. Sanctions
Laws; (iii) such Purchaser is not a “foreign shell bank” and is not acting on
behalf of a “foreign shell bank” under applicable Money Laundering Laws; (iv)
such Purchaser’s entry into this Agreement or consummation of the transactions
contemplated hereby will not contravene U.S. Sanctions Laws or applicable Money
Laundering Laws; (v) such Purchaser will promptly provide to the Company or any
regulatory or law enforcement authority such information or documentation as may
be required to comply with U.S. Sanctions Laws or applicable Money Laundering
Laws; and (vi) the Company may provide to any regulatory or law enforcement
authority information or documentation regarding, or provided by, such Purchaser
for the purposes of complying with U.S. Sanctions Laws or applicable Money
Laundering Laws.

 

(s)          No Outside Discussion of Offering. Such Purchaser has not discussed
the Offering with any other Person or potential investors (other than the
Company, the Placement Agent and such Purchaser’s authorized representatives),
except as expressly permitted under the terms of this Agreement.

 

(t)          Potential Company Acquisitions. Such Purchaser is aware of the
existence of ongoing negotiations regarding a potential bank holding company
acquisition by the Company and a potential purchase of multiple branches from a
single seller by the Company (collectively, the “Potential Company
Acquisitions”). Such Purchaser is also aware of the identity of the other
Persons party to the Potential Company Acquisitions. Such Purchaser and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company regarding the Potential Company Acquisitions. Such Purchaser
acknowledges that the representations and warranties set forth in Section 3.1 of
this Agreement pertain only to the Company and that the Company has made no
representations or warranties to such Purchaser with respect to the Potential
Company Acquisitions or the other Persons party thereto.

 

3.3         No Additional Representations or Warranties. The Company and each of
the Purchasers acknowledge and agree that no party to this Agreement has made or
makes any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Article 3
and the Transaction Documents.

 

25

 

 

ARTICLE 4
OTHER AGREEMENTS OF THE PARTIES

 

4.1         Transfer Restrictions.

 

(a)          Compliance with Laws. Notwithstanding any other provision of this
Article 4, each Purchaser covenants that the Common Shares may be disposed of
only pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state,
federal or foreign securities laws. In connection with any transfer of the
Common Shares other than (i) pursuant to an effective registration statement,
(ii) to the Company or (iii) pursuant to Rule 144 (provided that the transferor
provides the Company with reasonable assurances (in the form of a seller
representation letter and, if applicable, a broker representation letter) that
such securities may be sold pursuant to such rule), the Company may require the
transferor thereof to provide to the Company and the Transfer Agent, at the
transferor’s expense, an opinion of counsel selected by the transferor and
reasonably acceptable to the Company and the Transfer Agent, the form and
substance of which opinion shall be reasonably satisfactory to the Company and
the Transfer Agent, to the effect that such transfer does not require
registration of such transferred Common Shares under the Securities Act. As a
condition of transfer (other than pursuant to clauses (i), (ii) or (iii) of the
immediately preceding sentence), any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of a Purchaser
under this Agreement and the Registration Rights Agreement with respect to such
transferred Common Stock.

 

(b)          Legends. Certificates evidencing the Common Shares shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form until such time as they are not required
under Section 4.1(c) or applicable law:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF A SELLER REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION
LETTER) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO
REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.

 

26

 

 

(c)          Removal of Legends. The restrictive legend set forth in Section
4.1(b) shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the Common
Shares upon which it is stamped or issue to such holder by electronic delivery
at the applicable balance account at DTC, if (i) such Common Shares are
registered for resale under the Securities Act (provided that, if the Purchaser
is selling pursuant to an effective registration statement filed by the Company,
the Purchaser agrees to sell such shares only during such time that such
registration statement is effective and not withdrawn or suspended, and only as
permitted by such registration statement), (ii) such Common Shares are sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company) or (iii) such Common Shares are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) the Effective Date (as defined in the
Registration Rights Agreement) or (ii) Rule 144 becoming available for the
resale of Common Shares, without the requirement for the Company to be in
compliance with the current public information required under 144(c)(1) (or Rule
144(i)(2), if applicable) as to the Common Shares and without volume or
manner-of-sale restrictions, the Company shall deliver to the Transfer Agent
irrevocable instructions that the Transfer Agent shall issue a certificate
representing the applicable Common Shares without legend upon receipt by the
Transfer Agent of the legended certificates for such Common Shares. Any fees
(with respect to the Transfer Agent, Company counsel or otherwise) associated
with the removal of such legend shall be borne by the Company. If a legend is no
longer required pursuant to the foregoing, the Company will no later than three
(3) Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent (with notice to the Company) of a legended certificate or
instrument representing such Common Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance or transfer) and a representation letter to the extent required by
Section 4.1(a) (such third Trading Day, the “Legend Removal Date”) deliver or
cause to be delivered to such Purchaser a certificate or instrument (as the case
may be) representing such Securities that is free from all restrictive legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4.1(c). Certificates for Common Stock free from all restrictive legends
may be transmitted by the Transfer Agent to the Purchasers by crediting the
account of the Purchaser’s prime broker with DTC as directed by such Purchaser.

 

(d)          Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Common Shares or any interest therein without complying
with the requirements of the Securities Act and the rules and regulations
promulgated thereunder. Except as otherwise provided below, while the
above-referenced registration statement remains effective, each Purchaser
hereunder may sell the Common Shares in accordance with the plan of distribution
contained in the registration statement and if it does so it will comply
therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available or unless the Common Shares are sold pursuant
to Rule 144. Each Purchaser, severally and not jointly with the other
Purchasers, agrees that if it is notified by the Company in writing at any time
that the registration statement registering the resale of the Securities is not
effective or that the prospectus included in such registration statement no
longer complies with the requirements of Section 10 of the Securities Act, such
Purchaser will refrain from selling such Common Shares until such time as such
Purchaser is notified by the Company that such registration statement is
effective or such prospectus is compliant with Section 10 of the Exchange Act,
unless such Purchaser is able to, and does, sell such Common Shares pursuant to
an available exemption from the registration requirements of Section 5 of the
Securities Act.

 

27

 

 

4.2           Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Common Shares may result in dilution of the outstanding shares
of Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Common Shares pursuant to the Transaction Documents, are unconditional and
absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other shareholders of the
Company.

 

4.3           Furnishing of Information. In order to enable the Purchasers to
sell the Common Shares under Rule 144 of the Securities Act, until the date that
the Purchaser may sell all of its Common Shares without restriction or
limitation under Rule 144 (including, without limitation, the requirement to be
in compliance with Rule 144(c)(1)), but not for a period exceeding one year from
the Closing, the Company shall maintain the registration of the Common Stock
under Section 12(b) or 12(g) of the Exchange Act and timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. During such one year period, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to the
Purchasers and make publicly available the information described in Rule
144(c)(2), if the provision of such information will allow resales of the Common
Shares pursuant to Rule 144.

 

4.4           Form D and Blue Sky. The Company agrees to timely file a Form D
with respect to the Common Shares as required under Regulation D. The Company,
on or before the Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption, or to qualify
the Common Shares, for sale to the Purchasers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification). The Company
shall make all filings and reports relating to the offer and sale of the Common
Shares required under applicable securities or “Blue Sky” laws of the states of
the United States following the Closing Date.

 

4.5           No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Common Shares in a manner that
would require the registration under the Securities Act of the sale of the
Common Shares to the Purchasers.

 

28

 

 

4.6           Securities Laws Disclosure; Publicity. On or before 9:00 a.m.,
eastern time, on the first (1st) Trading Day immediately following the date of
this Agreement, the Company shall issue one or more press releases
(collectively, the “Press Release”) reasonably acceptable to the Purchasers
disclosing among other things, (i) the material terms of the transactions
contemplated hereby, (ii) if a definitive agreement has been finalized and
executed with respect to either or both of the Potential Company Acquisitions,
the existence of such definitive agreement or agreements, (iii) the Company’s
preliminary results of operations and related financial and performance data for
the quarter and year ended December 31, 2014 and (iv) any other material,
nonpublic information that the Company may have provided any Purchaser at any
time prior to the filing of the Press Release that continues to be material,
nonpublic information at such time. On or before 5:30 p.m., New York City time,
on the fourth Trading Day following the date of this Agreement, the Company will
file a Current Report on Form 8-K with the Commission describing the terms of
the Transaction Documents (and including as exhibits to such Current Report on
Form 8-K, the Press Release, the material Transaction Documents (including,
without limitation, this Agreement and the Registration Rights Agreement)), the
use of proceeds and such other disclosures and filings as may be required by the
federal securities laws. On or before 5:30 p.m., New York City time, on the
fourth Trading Day immediately following the Closing Date, the Company will file
a Current Report on Form 8-K with the Commission disclosing the funding and
closing of the offering and, to the extent necessary, updating the previously
filed Current Report on Form 8-K (and to the extent not previously filed,
including as exhibits to such Current Report on Form 8-K the material
Transaction Documents (including, without limitation, this Agreement and the
Registration Rights Agreement)) and such other disclosures and filings as may be
required by the federal securities laws. To the extent that the potential
transactions contemplated hereby are publicly disclosed prior to Closing and
this Agreement terminates prior to Closing, the Company shall publicly disclose,
on or before 9:00 a.m., New York City time, on the Trading Day immediately
following such termination, the termination of the transactions contemplated
hereby. Notwithstanding the foregoing, the Company shall not publicly disclose
the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser, or include the name of any Purchaser or any Affiliate or investment
adviser of any Purchaser in any press release or filing with the Commission
(other than the Registration Statement) or Trading Market, without the prior
written consent of such Purchaser, except (i) as required by federal securities
law in connection with (A) any registration statement contemplated by the
Registration Rights Agreement and (B) the filing of final Transaction Documents
with the Commission, (ii) to the extent such disclosure is required by law, at
the request of the Staff of the Commission or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior written notice of
such disclosure permitted under this subclause (ii). From and after the issuance
of the Press Release, no Purchaser shall be in possession of any material,
non-public information received from the Company, any Subsidiary or any of their
respective officers, directors or employees or the Placement Agent. Each
Purchaser, severally and not jointly with other Purchasers, covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in this Section 4.6, such Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).

 

29

 





 

4.7         Non-Public Information. Except with the express written consent of
such Purchaser and unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information, the
Company shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to, provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.

 

4.8         Indemnification.

 

(a)          Indemnification of Purchasers. In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold each Purchaser and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling person (each, an “Indemnified Person”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Indemnified Person may suffer or incur as a result of (i) any
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement or in the other Transaction Documents or (ii)
any action instituted against an Indemnified Person in any capacity, or any of
them or their respective Affiliates, by any shareholder of the Company or other
Person, in each case who is not an Affiliate of such Indemnified Person, with
respect to any of the transactions contemplated by this Agreement. The Company
will not be liable to any Indemnified Person under this Agreement to the extent,
but only to the extent, that a Loss is attributable to any Indemnified Person’s
breach of any of the representations, warranties, covenants or agreements made
by such Indemnified Person in this Agreement or in the other Transaction
Documents or attributable to the gross negligence or willful misconduct on the
part of such Indemnified Person.

 

(b)          Conduct of Indemnification Proceedings. Promptly after receipt by
any Indemnified Person of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 4.8(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
materially and adversely prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel, (ii) the Company shall
have failed promptly to assume the defense of such proceeding and to employ
counsel reasonably satisfactory to such Indemnified Person in such proceeding or
(iii) in the reasonable judgment of counsel to such Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them; provided, however, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Company shall not be liable for any settlement of any proceeding affected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned. Without the prior written consent of the Indemnified
Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.

 



30

 

 

4.9         Listing of Common Stock. The Company will use its reasonable best
efforts to list the Common Stock for quotation on the NASDAQ and maintain the
listing of the Common Stock on the NASDAQ.

 

4.10       Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Common Shares hereunder to finance the Potential Company
Acquisitions. The Company intends to use any net proceeds not used to finance
the Potential Company Acquisitions for general corporate purposes.

 

4.11       Limitation on Beneficial Ownership. No Purchaser (and its Affiliates
or any other Persons with which it is acting in concert) will be entitled to
purchase a number of Common Shares pursuant to this Agreement that would result
in such Purchaser, together with its affiliates (as such term is defined in the
BHCA) becoming, directly or indirectly, the owner for purposes of the BHCA and
the CIBCA of more than 9.9% of the number of shares of Common Stock issued and
outstanding.

 

4.12       Conduct of Business. From the date hereof until the earlier of the
Closing Date or the termination of this Agreement in accordance with its terms,
except as contemplated by this Agreement, the Company will, and will cause its
Subsidiaries to, operate their business in the ordinary course consistent with
past practice, preserve intact the current business organization of the Company,
use commercially reasonable efforts to retain the services of their employees,
consultants and agents and to preserve the current relationships of the Company
and its Subsidiaries with material customers and other Persons with whom the
Company and its Subsidiaries have and intend to maintain significant relations,
maintain all of its operating assets in their current condition (normal wear and
tear excepted) and not take or omit to take any action that would constitute a
breach of Section 3.1(k).

 



31

 

 

4.13         Avoidance of Control. Notwithstanding anything to the contrary in
this Agreement, neither the Company nor any Subsidiary shall take any action
(including, without limitation, (i) any redemption, repurchase, rescission or
recapitalization of Common Stock, or securities or rights, options or warrants
to purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock in
each case, where each Purchaser is not given the right to participate in such
redemption, repurchase, rescission or recapitalization to the extent of such
Purchaser’s pro rata proportion or (ii) any merger, consolidation or other
change of control, that would cause (a) such Purchaser’s or any other Person’s
equity of the Company (together with equity owned by such Purchaser’s or other
Person’s affiliates (as such term is used under the BHCA)) to exceed 9.9% of any
class of voting securities of the Company by such Purchaser or any other Person,
together with their respective Affiliates, as applicable) or (b) such
Purchaser’s or any other Person’s ownership of any class of voting securities of
the Company (together with the ownership by such Purchaser’s affiliates (as such
term is used under the BHCA) of voting securities of the Company) to exceed
9.9%, or to increase to an amount that would constitute “control” under the
BHCA, the CIBCA or any rules or regulations promulgated thereunder (or any
successor provisions) or otherwise cause such Purchaser to “control” the Company
under and for purposes of the BHCA, the CIBCA or any rules or regulations
promulgated thereunder (or any successor provisions), in each case without the
prior written consent of such Purchaser or such Person; provided, however, that
the Company shall not be deemed to be in breach of this Section to the extent
that it is taking actions authorized under other Sections of this Agreement.
Notwithstanding anything to the contrary in this Agreement, no Purchaser
(together with its affiliates (as such term is used under the BHCA)) shall have
the ability to exercise any voting rights of any class of securities in excess
of 9.9% of the total outstanding voting securities of the Company. In the event
either the Company or a Purchaser breaches its obligations under this Section
4.13 or believes that it is reasonably likely to breach such an obligation, it
shall promptly notify the other parties hereto and shall cooperate in good faith
with such parties to modify ownership or make other arrangements or take any
other action, in each case, as is necessary to cure or avoid such breach.

 

4.14       Most Favored Nation. Except with respect to closing mechanics, during
the period from the date of this Agreement through the Closing Date, neither the
Company nor its Subsidiaries shall enter into any agreements with any existing
or future investors in the Company or any of its Subsidiaries that have the
effect of establishing rights or otherwise benefiting such investor in a manner
more favorable in any material respect to such investor than the rights and
benefits established in favor of the Purchasers by this Agreement, unless, in
any such case, the Purchasers have been provided with such rights and benefits.

 

ARTICLE 5
CONDITIONS PRECEDENT TO CLOSING

 

5.1         Conditions Precedent to the Obligations of the Purchasers to
Purchase Common Shares. The obligation of each Purchaser to acquire Common
Shares at the Closing is subject to the fulfillment, on or prior to the Closing
Date, of each of the following conditions, any of which may be waived by such
Purchaser (as to itself only):

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date, as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.

 

(b)          Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 



32

 

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Consents. Other than the Required Approvals contemplated in Section
3.1(e), the Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Common Shares, all of which shall
be and remain so long as necessary in full force and effect.

 

(e)          Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(f)          Compliance Certificate. The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, certifying to the fulfillment
of the conditions specified in Sections 5.1(a) and (b) in the form attached
hereto as Exhibit E.

 

(g)          Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.

 

(h)          Minimum Investment Amounts. The Company shall have received
aggregate gross proceeds from the sale of the Common Shares to Purchasers
hereunder of not less than $100,000,000 on or prior to the Closing Date.

 

(i)          Ownership Limitations. The sale of the Common Shares pursuant to
this Agreement will not cause any Purchaser, together with its affiliates (as
such term is used under the BHCA), becoming, directly or indirectly the owner
for purposes of the BHCA and the CIBCA of more than 9.9% of the number of shares
of Common Stock issued and outstanding.

 

(j)          Notice of Disqualification Events. The Company shall not have
provided the Purchasers with any notice described in Section 3.1(tt)(iii).

 

(k)          NASDAQ Approval. The Company shall have received approval of its
additional listing application from the NASDAQ covering the Common Shares.

 

5.2           Conditions Precedent to the Obligations of the Company to Sell
Common Shares. The Company’s obligation to sell and issue the Common Shares at
the Closing is subject to the fulfillment, on or prior to the Closing Date, of
the following conditions, any of which may be waived by the Company:

 

(a)          Representations and Warranties. The representations and warranties
made by each Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) as of
the date hereof and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.

 



33

 

 

(b)          Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Consents. Other than the Required Approvals contemplated in Section
3.1(e), the Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Common Shares, all of which shall
be and remain so long as necessary in full force and effect.

 

(e)          Purchaser Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

(f)          Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.

 

(g)          NASDAQ Approval. The Company shall have received approval of its
additional listing application from the NASDAQ covering the Common Shares.

 

ARTICLE 6
MISCELLANEOUS

 

6.1         Fees and Expenses. The Company shall pay the reasonable legal fees
and expenses of Greenberg Traurig, LLP, counsel to certain Purchasers, incurred
by such Purchasers in connection with the transactions contemplated by the
Transaction Documents, up to a maximum of $20,000, which amount shall be paid
directly by the Company to Greenberg Traurig, LLP at the Closing. Except for
such legal fees and expenses and except as otherwise set forth elsewhere in the
Transaction Documents, the parties hereto shall be responsible for the payment
of all expenses incurred by them in connection with the preparation and
negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby. The Company shall pay all amounts owed to the
Placement Agent relating to or arising out of the transactions contemplated
hereby. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the Common
Shares to the Purchasers.

 

6.2         Entire Agreement. The Transaction Documents, together with the
Exhibits thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents and exhibits.
At or after the Closing, and without further consideration, the Company and the
Purchasers will execute and deliver to the other such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under the Transaction Documents.

 



34

 

 

6.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or confirmation of receipt of an e-mail transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

 

If to the Company, to:

Ameris Bancorp

310 First Street, S.E.

Moultrie, Georgia 31768

Attention: Edwin W. Hortman, Jr.

Fax: (229) 890-2235

E-mail: edwin.hortman@amerisbank.com

 

With a copy to:

 

Rogers & Hardin LLP

229 Peachtree Street, N.E.

Suite 2700

Atlanta, Georgia 30303

Attention: Jody L. Spencer

Fax: (404) 230-0972

E-mail: jspencer@rh-law.com

 

If to a Purchaser, only to:

 

The address set forth under such Purchaser’s name on the signature page hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such party.

 

6.4         Amendments; Waivers; No Additional Consideration. No amendment or
waiver of any provision of this Agreement will be effective with respect to any
party unless made in writing and signed by an officer or a duly authorized
representative of such party. No consideration shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Purchasers who then hold Common Shares.

 



35

 

 

6.5         Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.6         Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Common Shares in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Common Shares, by the terms and conditions of this Agreement that apply to the
“Purchasers”.

 

6.7         No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than, solely with respect to the provisions of
Section 4.8, the Indemnified Persons.

 

6.8         Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Georgia applicable to contracts made
and to be performed entirely within such State. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents,
or any other matter related thereto (whether brought against a party hereto or
its respective Affiliates, employees or agents) whether in tort or contract or
at law or in equity, may be commenced and maintained non-exclusively in the
courts of the State of Georgia, including, without limitation, the federal
district courts located in such State (collectively, the “Georgia Courts”). Each
party hereto hereby irrevocably submits to the non-exclusive jurisdiction of
such Georgia Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents) and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such Georgia Courts or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 



36

 

 

6.9         Survival. Subject to applicable statutes of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Common Shares; provided, however,
that (i) the representations and warranties of the Company set forth in Sections
3.1(c) and 3.1(g) shall survive the Closing and the delivery of the Common
Shares until the expiration of the applicable statutory period of limitations
and (ii) the representations and warranties of each Purchaser and all other
representations and warranties of the Company not included in the immediately
preceding clause (i) shall survive the Closing and the delivery of Common Shares
for a period of one year.

 

6.10       Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or e-mail signature page were an original
thereof.

 

6.11       Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12       Replacement of Common Shares. If any certificate or instrument
evidencing any Common Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Common Shares. If a
replacement certificate or instrument evidencing any Common Shares is requested
due to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

6.13       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company may be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 



37

 

 

6.14       Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.15       Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Common Shares pursuant to the Transaction Documents has been made by
such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Common Stock or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.

 



38

 

 

6.16       Termination, Rescission.

 

(a)          This Agreement may be terminated and the sale and purchase of the
Common Shares abandoned at any time prior to the Closing by either the Company
or any Purchaser (with respect to itself only) upon written notice to the other,
if the Closing has not been consummated on or prior to 5:00 p.m., New York City
time, on the Outside Date; provided, however, that the right to terminate this
Agreement under this Section 6.16 shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time. In
the event that any Purchaser terminates this Agreement with respect to itself,
the Company shall give prompt notice of the termination to each other Purchaser
and, as necessary, work in good faith to restructure the transaction to allow
each Purchaser that does not exercise a termination right to purchase the full
number of Common Shares set forth below such Purchaser’s name on the signature
page of this Agreement while remaining in compliance with Section 4.11. Nothing
in this Section 6.16 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents. In the event of a termination pursuant to
this Section 6.16, the Company shall promptly notify all non-terminating
Purchasers. Upon a termination in accordance with this Section 6.16, the Company
and the terminating Purchaser(s) shall not have any further obligation or
liability (including arising from such termination) to the other, and no
Purchaser will have any liability to any other Purchaser under the Transaction
Documents as a result therefrom.

 

(b)          Notwithstanding anything to the contrary contained in (and without
limiting any similar provisions of) the Transaction Documents, whenever any
Purchaser exercises a right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then such Purchaser may rescind or withdraw, in
its sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

 

(c)          Promptly following the termination of this Agreement pursuant to
this Section 6.16, the Company shall provide written notice to the Escrow Agent
notifying the Escrow Agent that this Agreement has been terminated and advise
the Transfer Agent that the share issuance instructions with respect to such
Purchaser shall be null and void. Pursuant to the terms of the Escrow Agreement,
the Escrow Agent shall distribute to each Purchaser such Purchaser’s
Subscription Amount.

 

[Signature pages follow.]

 

39

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  AMERIS BANCORP         By: /s/ Dennis J. Zember Jr.     Dennis J. Zember Jr.  
  Executive Vice President and Chief Financial  Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

[Signature Page to Securities Purchase Agreement]

  

 

 

      PURCHASER:               By:     Name:     Title:  

 

  Aggregate Purchase Price     (Subscription Amount): $         Number of Common
Shares     to be Acquired:  

 

  Tax ID No.:  

 

  Address for Notice:               Attention:     Telephone No.:     Facsimile
No.:     E-mail Address:           Wire instructions for return of escrowed
funds:                        

 

Delivery Instructions (if different than above):

c/o    



Street:    



City/State/Zip:    



Attention:    



Telephone No.:    

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

EXHIBITS

 

A:Form of Registration Rights Agreement

 

B-1:Accredited Investor Questionnaire

 

B-2:Stock Certificate Questionnaire

 

C:Form of Opinion of Company Counsel

 

D:Form of Secretary’s Certificate

 

E:Form of Officer’s Certificate

 

F:Form of Escrow Agreement

 

 

 

 

EXHIBIT A

 

Form of Registration Rights Agreement

 

 

 

 

EXHIBIT B-1

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To: Ameris Bancorp

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of the Common
Stock, $1.00 par value per share (the “Common Shares”), of Ameris Bancorp, a
Georgia corporation (the “Corporation”). The Common Shares are being offered and
sold by the Corporation without registration under the Securities Act of 1933,
as amended (the “Securities Act”), and the securities laws of certain states, in
reliance on the exemptions contained in Section 4(a)(2) of the Securities Act
and on Regulation D promulgated thereunder and in reliance on similar exemptions
under applicable state laws. The Corporation must determine that a potential
investor meets certain suitability requirements before offering or selling
Common Shares to such investor. The purpose of this Questionnaire is to assure
the Corporation that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential;
however, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Common Shares will not result in a violation of the Securities Act or the
securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Common Shares. All potential investors
must answer all applicable questions and complete, date and sign this
Questionnaire. Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.

 

PART A. BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Common Shares:

 

If a corporation, partnership, limited liability company, trust or other entity:

 

Telephone Number:

 

Business Address:

 

Type of entity:

 

Were you formed for the purpose of investing in the securities being offered?

 

Yes __   No __

 



 

 

 

If an individual:

 

Telephone Number:

 

Residence Address:

 

Age:

 

Citizenship:

 

Where registered to vote:

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

Are you a director or executive officer of the Corporation?

 

Yes __    No __

 

Social Security or Taxpayer Identification No.

 

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

 

In order for the Company to offer and sell the Common Shares in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Common Shares.

 

_____(1)

  A bank as defined in Section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;      
_____(2)   A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;       _____(3)   An insurance company as
defined in Section 2(13) of the Securities Act;       _____(4)   An investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in Section 2(a)(48) of that act;       _____(5)  
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;       _____(6)   A plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000;      

 



 

 

 

_____(7)   An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;       _____(8)   A private business
development company as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940;       _____(9)   An organization described in Section 501(c)(3) of
the Internal Revenue Code, a corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Common Shares, with total assets in excess of $5,000,000;       _____(10)   A
trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Common Shares, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;       _____(11)   A natural person whose individual
net worth, or joint net worth with that person’s spouse, at the time of his
purchase exceeds $1,000,000 (See Note 11 below);       _____(12)   A natural
person who had an individual income in excess of $200,000 in each of the two
most recent years, or joint income with that person’s spouse in excess of
$300,000, in each of those years and has a reasonable expectation of reaching
the same income level in the current year;       _____(13)   An executive
officer or director of the Corporation;       _____(14)   An entity in which all
of the equity owners qualify under any of the above subparagraphs. If the
undersigned belongs to this investor category only, list the equity owners of
the undersigned and the investor category which each such equity owner
satisfies.

 

Note 11. For purposes of calculating net worth under paragraph (11) above:

 

(A) The person’s primary residence shall not be included as an asset;

 

(B) Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and

 



 

 

 

(C) Indebtedness that is secured by the person’s primary residence in excess of
the estimated fair market value of the primary residence at the time of the sale
of securities shall be included as a liability.

 



A.FOR EXECUTION BY AN INDIVIDUAL:

 

  By:         Date:     __________           Print Name:  

 

B.FOR EXECUTION BY AN ENTITY:

 

  Entity Name:           By:         Date:                                      
  Print Name:     Title:  

 

C.ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

  Entity Name:           By:         Date:                                      
  Print Name:     Title:                 Entity Name:           By:   Date:
                                              Print Name:           Title:  



 

 

 

 

EXHIBIT B-2

 

Stock Certificate Questionnaire

 

Pursuant to Section 2.1(b) of the Agreement, please provide the following
information:

 

1.          The exact name that the Common Shares are to be registered in (this
is the name that will appear on the stock certificate(s)) (you may use a nominee
if appropriate):                                                        

 



 

 

2.          The relationship between the Purchaser of the Common Shares and the
Registered Holder listed in response to Item 1 above:
                                                                                                                                                                           

 



 

 

3.          The mailing address, telephone and facsimile number of the
Registered Holder listed in response to Item 1 above:
                                                                                                                                                                                            

 



 

 

4.          The Tax Identification Number (or, if an individual, the Social
Security Number) of the Registered Holder listed in response to Item 1 above:
                                                                                                                                            

 

 

 

 

EXHIBIT C

 

Form of Opinion of Company Counsel*

 

1.          The Company, based solely upon the certificate of existence issued
by the Secretary of State of the State of Georgia dated January [●], 2015, is
validly existing under the laws of the State of Georgia.

 

2.          The Company has the corporate power to execute, deliver and perform
its obligations under the Transaction Documents, including to issue the Common
Shares.

 

3.          The Company is a registered bank holding company under the Bank
Holding Company Act of 1956, as amended (the “BHCA”).

 

4.          The deposit accounts of the Bank are insured by the Federal Deposit
Insurance Corporation under the provisions of the Federal Deposit Insurance Act.

 

5.          The Company has authorized the execution, delivery and performance
of each of the Transaction Documents by all necessary corporate action,
including the issuance of the Common Shares.

 

6.          The Transaction Documents have been duly executed and delivered by
the Company and, assuming due authorization, execution and delivery by the
Purchasers (to the extent they are a party), each of the Transaction Documents
is valid, binding and enforceable against the Company in accordance with its
terms.

 

7.          The execution and delivery of each of the Transaction Documents by
the Company, the consummation by the Company of the transactions provided for in
the Transaction Documents and the performance by the Company of its obligations
under the Transaction Documents, including the issuance of the Common Shares, do
not: (a) violate any provision of the Company’s Articles of Incorporation, as
amended to date, or Bylaws; (b) violate or constitute a breach of or default
under any contract, agreement or instrument filed as an exhibit to the Company’s
Annual Report on Form 10-K for the year ended December 31, 2013 or any
subsequent Form 10-Q or Form 8-K filed prior to the Closing Date; or (c) violate
any applicable law or any order of any court or governmental authority that is
binding on the Company or any of its assets.

 

8.          No consent, approval, authorization or other action by, or filing or
registration with, any federal governmental authority or any governmental
authority of the State of Georgia or the State of Georgia is required to be
obtained or made by the Company for the execution and delivery by the Company of
each of the Transaction Documents, for consummation by the Company of the
transactions provided for therein or for the performance by the Company of its
obligations under the Transaction Documents, except for consents, approvals,
authorizations, actions, filings and registrations (a) as may be required by
federal securities laws with respect to the Company’s obligations under the
Registration Rights Agreement; (b) related to required blue sky filings; (c) in
connection with the filing of a Form D pursuant to Securities and Exchange
Commission Regulation D; (d) required in accordance with Section 4.6 of the
Agreement; or (e) in accordance with the listing of the Common Shares on NASDAQ.

 



 

 

 

9.          Assuming the accuracy of the representations and warranties and
compliance with the covenants and agreements of the Purchasers and the Company
contained in the Agreement, it is not necessary, in connection with the offer,
sale and delivery of the Common Stock to the Purchasers, to register the Common
Stock under the Securities Act.

 

10.        The Common Shares to be issued to the Purchasers pursuant to the
Agreement have been duly authorized by all necessary corporate action on the
part of the Company and, when issued, delivered and paid for as provided for in
the Agreement, will be validly issued, fully paid and nonassessable and will not
be issued in violation of any preemptive right known to us.

 

11.        The Company is not and, after giving effect to the issuance of the
Common Shares, will not be on the date hereof an “investment company” as defined
in the Investment Company Act of 1940, as amended.

 

* The opinion letter of Company Counsel will be subject to customary limitations
and carveouts.

 

 

 

 

EXHIBIT D

 

Form of Secretary’s Certificate

 

The undersigned hereby certifies that she is the duly elected, qualified and
acting Secretary of Ameris Bancorp, a Georgia corporation (the “Company”), and
that as such she is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of January 28, 2015, by and among the Company and the
investors party thereto (the “Securities Purchase Agreement”), and further
certifies in her official capacity, in the name and on behalf of the Company,
the items set forth below. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Securities Purchase Agreement.

 

1.          Attached hereto as Exhibit A is a true, correct and complete copy of
the resolutions duly adopted by the Board of Directors of the Company by written
consent dated January 22, 2015. Such resolutions have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect.

 

2.          The Company’s Articles of Incorporation, as amended, are attached
hereto as Exhibit B, and the Company’s Bylaws are attached hereto as Exhibit C.
Such Articles of Incorporation, as amended, and Bylaws, constitute true, correct
and complete copies of the Articles of Incorporation, as amended, and Bylaws as
in effect on the date hereof.

 

3.          Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 

 

Name

 

Position

 

Signature

                    Edwin W. Hortman, Jr.   Chief Executive Officer            
            Dennis J. Zember Jr.   Chief Financial Officer    

 

 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set her hand as of this ___ day
of January, 2015.

 

     

Secretary 

 

I, Dennis J. Zember Jr., Chief Financial Officer, hereby certify that Cindi H.
Lewis is the duly elected, qualified and acting Corporate Secretary of the
Company and that the signature set forth above is her true signature.

 

      Chief Financial Officer

 

 

 

 

Exhibit A

 

Resolutions

 

 

 

 

Exhibit B

 

Articles of Incorporation

 

 

 

 

Exhibit C

 

Bylaws

 

 

 

 

EXHIBIT E

 

Form of Officer’s Certificate

 

The undersigned, the Chief Financial Officer of Ameris Bancorp a Georgia
corporation (the “Company”), pursuant to Section 5.1(f) of the Securities
Purchase Agreement, dated as of January 28, 2015 by and among the Company and
the investors signatory thereto (the “Securities Purchase Agreement”), hereby
represents, warrants and certifies as follows (capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement):

 

1.          The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality, which are true and correct in all respects) as of the date when
made and as of the Closing Date, as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.

 

2.          The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of January, 2015.

 

  By:       Dennis J. Zember Jr., Chief Financial Officer

 

 

 

 

EXHIBIT F

 

Form of Escrow Agreement

 

 

